                 Case 2:20-cr-00034-JCC Document 15 Filed 08/25/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,             Case No. CR20-034

10          v.                                           DETENTION ORDER

11 STEPHEN W. NOEL,

12                                Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14 and based upon the factual findings and statement of reasons for detention hereafter set forth,

15 finds that no condition or combination of conditions which the defendant can meet will

16 reasonably assure the appearance of the defendant as required and the safety of any other person

17 and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          (1)     Defendant has been charged by indictment with count1: felon in possession of a

20 firearm, count 2: possession of methamphetamine with intent to distribute, count 3: possession of

21 a firearm in furtherance of a drug trafficking crime with asset forfeiture allegations. Defendant

22 has prior criminal convictions for felony offenses. Defendant has prior failures to appear, non-

23 compliance while on supervision, commission of offenses while on supervision, multiple aliases



     DETENTION ORDER - 1
              Case 2:20-cr-00034-JCC Document 15 Filed 08/25/20 Page 2 of 3




 1 and dates of birth, and possible substance use. The Court received information about defendant’s

 2 personal history, residence, family or community ties, employment history, financial status,

 3 health, and substance use. The defendant through his attorney made no argument as to release,

 4 lodged no objections to the contents of the United States Probation and Pretrial report, and

 5 stipulated to detention. The defendant moved to allow the defendant to revisit the issue of

 6 detention if additional information becomes available. The government did not objection to this

 7 motion.

 8          It is therefore ORDERED:

 9          (1)       Defendant shall be detained pending trial and committed to the custody of the

10          Attorney General for confinement in a correctional facility separate, to the extent

11          practicable, from persons awaiting or serving sentences, or being held in custody pending

12          appeal;

13          (2)       Defendant is granted leave to file a motion to reopen the detention hearing should

14          additional information become available. This hearing may occur before any Magistrate

15          Judge available to hear said motion.

16          (3)       Defendant shall be afforded reasonable opportunity for private consultation with

17          counsel;

18          (4)       On order of a court of the United States or on request of an attorney for the

19          Government, the person in charge of the correctional facility in which Defendant is

20          confined shall deliver the defendant to a United States Marshal for the purpose of any

21          appearance in connection with a court proceeding; and

22

23



     DETENTION ORDER - 2
            Case 2:20-cr-00034-JCC Document 15 Filed 08/25/20 Page 3 of 3




 1        (5)    The Clerk shall direct copies of this order to counsel for the United States, to

 2        counsel for the defendant, to the United States Marshal, and to the United States Pretrial

 3        Services Officer.

 4

 5        DATED this 25th day of August, 2020.

 6

 7                                                      PAULA L. MCCANDLIS
                                                        United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     DETENTION ORDER - 3
